Citation Nr: 1724963	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right ankle disability. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee. 

4.  Entitlement to a rating higher than 10 percent for a left knee strain.  

5.  Entitlement to a rating higher than 10 percent for arthritis of the left shoulder.

6.  Entitlement to a rating higher than 10 percent for spur formation of the lumbar spine. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Marine Corps, serving on active duty from October 1974 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case is currently under the jurisdiction of the Atlanta, Georgia RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development.  Such development will help ensure that the claims are afforded every consideration.

The claims for higher ratings for the Veteran's disabilities of the bilateral knees, left shoulder, and lumbar spine must be remanded for new examinations that comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the U.S. Court of Appeals for Veterans Claims recently issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Id. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170.  The VA examination reports do not show that the testing required under Correia was performed.  If it was not performed, the examiners did not explain why.  The Board also notes that the most recent examination of the Veteran's knees was performed in December 2011, and the most recent examination of his left shoulder and lumbar spine in May 2009.  New examinations will ensure that evidence of the current severity of the Veteran's disabilities is of record. 

With regard to the petition to reopen the claim for a right ankle disability, and the service connection claim for a left ankle disability, further efforts must be made to obtain the Veteran's service treatment records (STRs).  Although the Veteran has submitted copies of many STRS in his possession, they are not originals according to him.  Thus, there may be additional outstanding STRs relevant to these issues that are not in his possession.  VA's duty to assist mandates that it make every reasonable effort to obtain them.  Toward that end, the Board finds that a request must be made via the Personnel Information Exchange System (PIES) to the National Personnel Records Center (NPRC) for any service treatment records in its possession.  The Board recognizes that based on the date of the Veteran's retirement from service, such records would normally be housed by the Records Management Center (RMC).  However, the RMC provided a negative response to the RO's request in January 2012.  Moreover, a July 2012 memorandum for the record states that a request was in fact made in November 2011 to the NPRC.  However, the memorandum does not state that a negative response was received.  Rather, it states that the Defense Personnel Records Imaging System (DPRIS) sent the Veteran's service personnel records, but no service treatment records.  It is thus unclear that the NPRC has actually provided a negative response.  Documentation of the PIES request and any response is not in the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Send a PIES request to the National Personnel Records Center for any service treatment records in its possession.  A copy of the request and the response received must be added to the claims file.  

(If the NPRC has already provided a negative response, then a new request need not be made, but documentation of the original request and response must be added to the claims file.)

2. Arrange for new VA examinations of the Veteran's knees, shoulders, and lumbar spine that comply with Correia.  In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

3. Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




